DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/26/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




4.	Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 uses the term “in particular of a tyre cord” and it is unclear if it is a required or optional claim element.  It is unclear what is intended by “cord-like cord”.  In claim 4 the terms “preferably higher/lower” and “especially preferably” are confusing as to what the claim range is meant by the Applicants.  In claim 6 the term preferably is unclear if the use of rubber is optional.    In claim 10 the terms “preferably higher/lower” and “especially preferably” are confusing as to what the 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2007/0207186 A1) to Scanlon et al.  (hereinafter Scanlon) in view of (GB 804,005) to Gundavda  (hereinafter Gundavda).
Scanlon is directed toward reinforcing materials.  Scanlon discloses at paragraph [0012] that the fiber may have surface treatments.  Scanlon discloses at paragraph [0113] that the surface treatment may be etching or chemical treatments.  Scanlon 
Gundavda is directed toward tires that includes surface treated reinforcements.   Scanlon and Gundavda are both directed toward surface treated reinforcements that are capable of being used in tires and therefore are analogous art.   Gundavda teaches at page 1, col. 1, line 15 of tires that includes surface treated reinforcements of polyester fibers.  Gundavda teaches at page 1, col. 2, line 45 of tires that have textile chords with improved adhesion to rubber.  Gundavda teaches at page 1, col. 2, line 50 of tires that have the fibers treated by hydrolysis of the ester goups giving free alcohol and acid groups for rubber bonding.  Gundavda teaches at page 2, col. 1, line 5 of tires that the reinforcement is heated to 75C to create surface groups on the reinforcement, which is lower than 80C.  Gundavda teaches at page 2, col. 1, line 30 of tires that the surface treatment doubles the adhesion vs the untreated fiber, which would be expected to read on Applicants pull increase of at least 100% increase in pull strength.  
It would be obvious to one skilled in the art at the tiem of filing based on the disclosure of Scanlon in view of the teachings of Gundavda to modify the surface groups of the reinforcement fibers for greater adhesion as tire reinforcement whn in a core-shell arrangement that forms a prime facie case of obviousness that reads on claims 1-19.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.